Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species D1, claims 1-9 with amended claims 10 and 17 in Species D2 and Species D3 and in the reply filed on 1/19/2020 is acknowledged. 
Claim Status
Claims 1-17 and 19-21 are pending.
Claim 18 is canceled by Applicant.

	Reasons for Allowance
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a Kim (Kim15) in combination of US 2020/0052116 A1 to Kim (Kim16) and US 2021/0134784 A1 to Kim (Kim84)) substantially teach some of following limitations:
Kim15 in combination of Kim16 and Kim 84 discloses a semiconductor device, comprising:
 a substrate (Kim15’s 10 in Fig. 2); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Kim15’s Fig. 2, annotated. 
a well of a first conductivity-type (Kim15’s well region 12, P-type) over the substrate, the well including an anti-punch-through (APT) layer (implemented by Kim16’s impurity region 401a in Fig. 6, prevent punch-through described in [0083]) at an upper section of the well (upper section of Kim15’s well region 12, P-type) and being of the first conductivity-type (P-type,  Kim16’s NMOS is made of a P-type substrate described in [0032]); 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Kim16’s Fig. 6, annotated. 
a source feature (Kim15’s S/D region 54 in Fig. 3) and a drain feature (Kim15’s S/D region 54) over the APT layer (implemented by Kim16’s 401a) and being of a second conductivity-type (N-type, opposite to Kim15’s well region 12) opposite to the first conductivity-type (Kim15’s well region 12, P-type); …
multiple channel layers (Kim15’s nanosheets 34 in Fig. 3) suspended over the APT layer (implemented by Kim16’s 401a on Kim15’s well region 12) and connecting the source feature (Kim15’s 54) to the drain feature (Kim15’s 54), wherein the multiple channel layers (Kim15’s nanosheets 34) are vertically stacked one over another; 
a high-k metal gate (Kim15’s gate electrode 50 in Fig. 2) wrapping around each of the channel layers (Kim15’s nanosheets 34), wherein a first portion of the high-k metal gate (lowest portion of the Kim15’s 50) is disposed between a bottommost one of the channel layers (lowest Kim15’s 34) and the APT layer (implemented by Kim16’s 401a on Kim15’s well region 12); 
implemented by Kim84’s S/D contacts CNT-SD in Fig. 8A on Kim15’s S/D region 54) disposed over and electrically coupled to the source feature (Kim15’s 54); 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Kim84’s Fig. 8A, annotated. 
a source via (Kim84’s lower via V0 in Fig. 8A) landed on the source contact (Kim84’s S/D contacts CNT-SD); 
a drain contact (implemented by Kim84’s S/D contacts CNT-SD in Fig. 8A on Kim15’s S/D region 54) disposed over and electrically coupled to the drain feature (Kim15’s 54); 
a drain via (Kim84’s lower via V0 in Fig. 8A) landed on the drain contact (Kim84’s S/D contacts CNT-SD);…
However, Kim15 in combination of Kim16 and Kim 84 does not teach the limitations of “a strap epitaxial feature disposed over the well and being of the first conductivity-type;… a strap contact disposed over and electrically coupled to the strap epitaxial feature; and a strap via landed on the strap contact, wherein the source via 
Regarding claims 2-9, they are allowed due to their dependencies of claim 1.
Regarding claim 10, similar to claim 1, claim 10 includes allowed limitations of “a strap epitaxial feature disposed over the well and being of the first conductivity-type; a strap contact disposed over and electrically coupled to the strap epitaxial feature; and a strap via landed on the strap contact”. Therefore, the claim 10 is allowed. 
Regarding claims 11-16 and 21, they are allowed due to their dependencies of claim 10.
Regarding claim 17, Kim15 in combination of Kim16 and Kim 84 discloses some of features but not the limitations of “a p-type strap epitaxial feature disposed over the p-type well; … a first strap contact disposed over and electrically coupled to the p-type strap epitaxial feature; and a first strap via landed on the first strap contact, wherein, during a non-active mode of the semiconductor device, the first source via is configured to be coupled to ground and the first strap via is configured to be coupled to a first voltage that is lower than ground” recited in the claim 17. Therefore, the claim 17 is allowed. 
Regarding claims 19-20, they are allowed due to their dependencies of claim 17.



	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FARUN LU/Primary Examiner, Art Unit 2898